EXHIBIT 10.21

NON-COMPETITION AND CONSULTING AGREEMENT

          THIS NON-COMPETITION AND CONSULTING AGREEMENT (the “Agreement”) is
made as of the 12th day of October, 2010, between Berkshire Hills Bancorp, Inc.
(“BHB”), a Delaware corporation, Berkshire Bank (“Berkshire Bank”), a
Massachusetts savings bank and wholly owned subsidiary of BHB and Charles M.
Sprock (“Consultant”), an individual residing in New York.

          WHEREAS, Rome Bancorp, Inc. (“Rome”) is a Delaware corporation with
its principal office located in Rome, New York, and is the holding company for
The Rome Savings Bank;

          WHEREAS, BHB and Rome entered into an Agreement and Plan of Merger
dated October 12th, 2010 (“Merger Agreement”), wherein Rome will merge with and
into BHB;

          WHEREAS, Consultant is the President and Chief Executive Officer of
Rome and The Rome Savings Bank;

          WHEREAS, Consultant’s executive position will be terminated as of the
Effective Time and such termination will constitute a “separation from service”
within the meaning of Section 409A of the Internal Revenue Code (“Code”);

          WHEREAS, BHB and Berkshire Bank desire to assure itself of the
continued availability of the Consultant’s services as provided in this
Agreement;

          WHEREAS, the Consultant is willing to serve BHB and Berkshire Bank on
the terms and conditions hereinafter set forth;

          NOW THEREFORE, in consideration of the mutual agreements herein
contained, and upon the other terms and conditions hereinafter provided, BHB,
Berkshire Bank and the Consultant agree as follows:

 

 

1.

Consultant Relationship. BHB and Berkshire Bank hereby engage Consultant and
Consultant hereby agrees to serve BHB and Berkshire Bank, under the terms and
conditions set forth in this Agreement. Consultant hereby acknowledges and
recognizes that at all times he will be classified as an independent contractor.

 

 

2 .

Duties of Consultant. Consultant shall provide consulting services as a liaison
for BHB and Berkshire Bank to The Rome Savings Bank Foundation (“Foundation”)
and, in that capacity, take such actions as may reasonably be requested by BHB
and Berkshire Bank with respect to the Foundation. Consultant shall provide
services and be available for an amount of time not to


--------------------------------------------------------------------------------




 

 

 

exceed 20 percent of the average level of bona fide services performed over the
36-month period immediately preceding the Effective Time, and such services may
be rendered by telephonic or electronic means.

 

 

3.

Term of Agreement. This Agreement shall commence on the Effective Time (as
defined in the Merger Agreement) and the consulting duties provided in Sections
1 and 2 of this Agreement shall expire six (6) months later (“Consulting Term”);
however, the non-competition and non-solicitation provisions in Section 6 of
this Agreement shall expire eighteen (18) months following the Effective Time
(“Non-Compete Term”).

 

 

4.

Compensation. Berkshire Bank shall pay Consultant $225,000 (“Consideration”) for
his services as a Consultant under this Agreement and for Consultant’s agreement
not to compete under Section 6 hereof, payable in monthly installments over the
Consulting Term pursuant to Berkshire Bank’s customary payroll practices for
non-employee service providers. In the event that Consultant dies or becomes
disabled (within the meaning of section 409A of the Code), Berkshire Bank shall
continue to pay Consultant, or his estate, the Consideration in monthly
installments as described above. Notwithstanding anything in this section 4 to
the contrary, each installment of the Consideration shall be paid before March
15 of the year immediately following the earlier of (a) the year in which the
corresponding portion of the Consulting Term ended, or (b) the year in which the
Consultant dies or becomes disabled (within the meaning of section 409A of the
Code).

 

 

5.

Unauthorized Disclosure. During the Consulting Term, or at any later time, the
Consultant shall not, without the written consent of the President and Chief
Executive Officer of BHB or a person authorized thereby, knowingly disclose to
any person, other than an employee of BHB and Berkshire Bank or a person to whom
disclosure is reasonably necessary or appropriate in connection with the
performance by the Consultant of his duties, any material confidential
information obtained by him while performing services for BHB and Berkshire Bank
with respect to any of BHB and Berkshire Bank’s services, products,
improvements, formulas, designs or styles, processes, customers, methods of
business or any business practices the disclosure of which could be or will be
damaging to BHB and Berkshire Bank; provided, however, that confidential
information shall not include any information known generally to the public
(other than as a result of unauthorized disclosure by the Consultant or any
person with the assistance, consent or direction of the Consultant) or any
information of a type not otherwise considered confidential by persons engaged
in the same business or a business similar to that conducted by BHB and
Berkshire Bank or any information that must be disclosed as required by law.

 

 

6.

Covenant Not to Compete.

2

--------------------------------------------------------------------------------




 

 

 

 

 

(a)

Consultant hereby acknowledges and recognizes the highly competitive nature of
the business of BHB and Berkshire Bank and, accordingly, agrees that during the
Non-Compete Term, Consultant shall not, except as otherwise permitted in writing
by BHB and Berkshire Bank:

 

 

 

 

 

 

 

(i) solicit, offer employment to, or take any other action intended (or that a
reasonable person acting in like circumstances would expect) to have the effect
of causing any officer or employee of BHB and Berkshire Bank, or any of their
respective subsidiaries or affiliates, to terminate his or her employment and
accept employment or become affiliated with, or provide services for
compensation in any capacity whatsoever to, any firm, corporation, entity or
enterprise that competes with the business of BHB and Berkshire Bank, or any of
their direct or indirect subsidiaries or affiliates, and has offices within
twenty-five miles (25) miles of any office of BHB and Berkshire Bank or any of
their direct or indirect subsidiaries or affiliates (“Competitor”);

 

 

 

 

 

 

 

(ii) serve as a consultant, director, independent contractor, employee or
provide financial or other assistance to any Competitor; or

 

 

 

 

 

 

 

(iii) directly or indirectly solicit persons or entities who were customers,
clients, or referral sources of BHB and Berkshire Bank, or their subsidiaries to
become a customer, client, or referral source of any Competitor.

 

 

 

 

 

(b)

If Consultant violates any provision of contained in Section 6 of this
Agreement, the Consultant acknowledges and agrees that: (i) any compensation not
yet paid pursuant to this Agreement shall be forfeited and any compensation
received by the Consultant under this Agreement shall be returned to BHB and
Berkshire Bank, and (ii) BHB and Berkshire Bank will be entitled to seek an
injunction restraining Consultant from competing or disclosing, in whole or in
part, the knowledge of the past, present, planned or considered business
activities of BHB and Berkshire Bank. Nothing herein will be construed as
prohibiting BHB and Berkshire Bank from pursuing any other remedies available to
BHB and Berkshire Bank for such breach or threatened breach, including the
recovery of damages from Consultant.

 

 

 

 

 

(c)

It is expressly understood and agreed that, although Consultant and BHB and
Berkshire Bank consider the restrictions contained in Section 6(a) hereof
reasonable for the purpose of preserving for BHB and Berkshire Bank and their
subsidiaries their good will and other proprietary rights, if a final judicial
determination is made by a court having jurisdiction that the time or territory
or any other restriction contained in Section 6(a) hereof is an unreasonable or
otherwise unenforceable restriction against

3

--------------------------------------------------------------------------------




 

 

 

 

 

Consultant, the provisions of Section 6(a) hereof shall not be rendered void but
shall be deemed amended to apply as to such maximum time and territory and to
such other extent as such court may judicially determine or indicate to be
reasonable.

 

 

 

 

(d)

The provisions of this Section 6 shall be applicable, commencing on the date of
this Agreement and ending on the first anniversary of the Effective Time.

 

 

 

 

(e)

The provisions of this Section 6 shall survive the termination of the Consulting
Agreement, regardless of the reason for termination.


 

 

7.

Work Made for Hire. Any work performed by the Consultant under this Agreement
should be considered a “Work Made for Hire” as the phrase is defined by the U.S.
patent laws and shall be owned by and for the express benefit of BHB and
Berkshire Bank and their subsidiaries and affiliates. In the event it should be
established that such work does not qualify as a Work Made for Hire, Consultant
agrees to and does hereby assign to BHB and Berkshire Bank and their affiliates
and subsidiaries, all of his rights, title, and/or interest in such work
product, including, but not limited to, all copyrights, patents, trademarks, and
propriety rights.

 

 

8.

Return of Company Property and Documents. Consultant agrees that, at the time of
termination of this Agreement, regardless of the reason for termination, he will
deliver to BHB and Berkshire Bank and their subsidiaries and affiliates, any and
all company property, including, but not limited to, keys, security codes or
passes, mobile telephones, records, data, notes, reports, proposals, lists,
correspondence, specifications, drawings, blueprints, sketches, software
programs, equipment, other documents or property, or reproductions of any of the
aforementioned items developed or obtained by the Consultant during the course
of this Agreement.

 

 

9.

Notices. Except as otherwise provided in this Agreement, any notice required or
permitted to be given under this Agreement shall be deemed properly given if in
writing and if mailed by registered or certified mail, postage prepaid with
return receipt requested, to Consultant’s residence, in the case of notices to
Consultant, and to the principal executive offices of BHB and Berkshire Bank, in
the case of notices to BHB and Berkshire Bank.

 

 

10.

Waiver. No provision of this Agreement may be modified, waived or discharged
unless such waiver, modification or discharge is agreed to in writing and signed
by Consultant and the President and Chief Executive Officer of BHB. No waiver by
either party hereto at any time of any breach by the other party hereto of, or
compliance with, any condition or provision of this Agreement to be performed by
such other party shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time.

4

--------------------------------------------------------------------------------




 

 

11.

Assignment. This Agreement shall not be assignable by any party, except by BHB
and Berkshire Bank to any successor in interest to their respective businesses.

 

 

12.

Entire Agreement. This Agreement supersedes any and all agreements, either oral
or in writing, between the parties regarding Consultant’s consulting services
and contains all the covenants and agreements between the parties with respect
to the consulting arrangement.

 

 

13.

Validity. The invalidity or unenforceability of any provision of this Agreement
shall not affect the validity or enforceability of any other provision of this
Agreement, which shall remain in full force and effect.

 

 

14.

Applicable Law. This Agreement shall be governed by and construed in accordance
with the domestic, internal laws of the Commonwealth of Massachusetts, without
regard to its conflicts of laws principles.

 

 

15.

Headings. The section headings of this Agreement are for convenience only and
shall not control or affect the meaning or construction or limit the scope or
intent of any of the provisions of this Agreement.

[Signature Page to Follow]

5

--------------------------------------------------------------------------------



          IN WITNESS WHEREOF, the parties have executed this Agreement as of the
date first above written.

 

 

 

 

 

 

BERKSHIRE HILLS BANCORP, INC.

 

 

 

 

By: 

/s/ Michael P. Daly



 

 

 

--------------------------------------------------------------------------------

 

 

 

Michael P. Daly

 

 

President and Chief Executive Officer

 

 

 

 

BERKSHIRE BANK

 

 

 

 

By:

/s/ Michael P. Daly



 

 

 

--------------------------------------------------------------------------------

 

 

 

Michael P. Daly

 

 

President and Chief Executive Officer

 

 

 

 

CONSULTANT

 

 

 

 

/s/  Charles M. Sprock



 

 

--------------------------------------------------------------------------------

 

 

      Charles M. Sprock

6

--------------------------------------------------------------------------------